                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                         *
 PRODUCTS LIABILITY LITIGATION                               *
                                                             *          CIVIL ACTION
                                                             *
                                                             *           MDL NO. 2047
                                                             *
                                                             *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                   *
 ALL LOUISIANA AMORIN CASES                                  *
                                                             *


                                    ORDER & REASONS

       Before the Court is a Motion for an Order Applying the Remediation Damages Formula

Adopted by the Findings of Fact & Conclusions of Law Related to the June 9, 2015 Damages

Hearing to the Claims of Former Owners of Affected Properties filed by the Plaintiffs’ Steering

Committee (the “PSC”). R. Doc. 22155. The motion is opposed by Defendants Taishan, R. Doc.

22212, and the CNBM and BNBM Entities, R. Doc. 22216. The PSC has filed a reply. R. Doc.

22225. Having heard oral argument on the motion on April 23, 2019, R. Doc. 22227, the Court

rules as follows.

  I.   BACKGROUND

       From 2004 through 2006, a housing boom in parts of the United States and rebuilding

efforts necessitated by Hurricanes Rita and Katrina in the Gulf South led to a shortage of

construction materials, including drywall. As a result, drywall manufactured in China was

brought into the United States and used to construct and refurbish homes in coastal areas of the

country, notably the Gulf and East Coasts. Sometime after the Chinese drywall was installed,

homeowners began to complain of foul-smelling odors, the corrosion and blackening of metal

wiring, surfaces, and objects, and the breaking down of appliances and electrical devices in their
homes. See In re Chinese-Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–

30 (E.D. La. 2012), aff’d, 742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began

to complain of various physical afflictions believed to have been caused by the Chinese drywall.

        These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters,

distributors, and manufacturers who were involved with the Chinese drywall. Because of the

commonality of facts in the various cases, this litigation was designated as a multidistrict

litigation. Pursuant to a Transfer Order from the United States Judicial Panel on Multidistrict

Litigation on June 15, 2009, all federal cases involving Chinese drywall were consolidated for

pretrial proceedings in MDL 09-2047 before this Court.

        The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused on these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group. 1 Relevant to this Order are the Chinese Defendants. These Defendants

include the principal Chinese-based Defendant, Taishan, namely, Taishan Gypsum Co. Ltd.

(“TG”) and its wholly-owned subsidiary, Taian Taishan Plasterboard Co., Ltd. (“TTP”)

(collectively “Taishan” or “Taishan Entities”). Other Chinese-based Defendants include China

New Building Materials Group (“CNBM Group”), China New Building Materials Co.


        1
           The Knauf Entities are German-based, international manufacturers of building products, including
drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”), advertised and sold its Chinese
drywall in the United States. On December 20, 2011, the Knauf Entities and the PSC entered into a global, class
Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-related, Chinese
drywall claims. In addition to the Knauf Settlement Agreement and after a jury trial in a bellwether case, numerous
defendants in the chain-of-commerce with the Knauf Entities have entered into class settlement agreements, the
effect of which settles almost all the Knauf Entities’ chain-of-commerce litigation. The total amount of the Knauf
Settlement is approximately $1.1 billion. Although the Court occasionally had to deal with settlement administration
and enforcement issues, with the assistance of Special Master Dan Balhoff, the Knauf portion of this litigation is
now resolved.
                                                         2
(“CNBM”), CNBMIT Co. Ltd. (“CNBMIT”), CNBM USA Corp. (“CNBM USA”), and United

Suntech Craft, Inc. (“United Suntech”) (collectively the “CNBM Entities”), as well as the

Beijing New Building Materials Public Limited Company (“BNBM”) and Beijing New Building

Material Group (“BNBMG”) (collectively the “BNBM Entities”).

       The Court’s initial inquiry regarding Taishan involved four cases in this MDL: (1)

Germano v. Taishan Gypsum Co. (Case No. 09-6687); (2) The Mitchell Co. v. Knauf Gips KG

(Case No. 09-4115); (3) Gross v. Knauf Gips KG (Case No. 09-6690); and (4) Wiltz v. Beijing

New Building Materials Public Ltd. (Case No. 10-361).

       The first issues involving Taishan arose when Taishan failed to timely answer or

otherwise enter an appearance in Mitchell and Germano, despite the fact that it had been properly

served in each case. Thus, after an extended period of time, the Court entered preliminary

defaults against Taishan in both cases. Thereafter, the Court moved forward with an evidentiary

hearing in furtherance of the preliminary default in Germano on Plaintiffs’ claimed damages.

At the hearing, the PSC presented evidence specific to seven individual properties, which served

as bellwether cases. Thereafter, on February 19 and 20, 2010, the Court issued detailed Findings

of Fact and Conclusions of Law. On May 11, 2010, the Court issued a Default Judgment against

Taishan in Germano and in favor of Plaintiffs.

       On June 10, 2010, the last day to timely appeal the Default Judgment against them,

Taishan filed a Notice of Appeal in Germano and entered its appearance in Germano and

Mitchell. After Taishan entered its appearance in the MDL, it quickly sought to have the Default

Judgment in Germano and the Preliminary Default in Mitchell vacated for lack of personal

jurisdiction. Because this was the first time Defendants raised jurisdictional issues, the Fifth



                                                 3
Circuit remanded the case to this Court to determine whether this Court indeed has jurisdiction

over Taishan.

       In the fall of 2010, the Court directed the parties to commence the personal jurisdiction

discovery necessary to resolve Taishan’s motions to vacate. Sometime after the initial discovery,

the parties agreed to expand the discovery beyond the Germano and Mitchell cases to other cases

in which Taishan had been served, including Gross and Wiltz.

       Formal personal jurisdiction discovery of Taishan began in October 2010. Discovery

included the production of both written and electronic documents as well as depositions of

Taishan’s corporate representatives, with each type of discovery proceeding in a parallel fashion.

This discovery was highly contentious, requiring close supervision by the Court. The Court

presided over regularly-scheduled status conferences, conducted hearings, and issued rulings to

resolve numerous discovery-related disputes.

       In June 2011, the PSC filed identical complaints in Federal district courts in Florida,

Virginia, and Louisiana (the “Amorin complaints”). The Amorin complaints include all Plaintiffs

named in the Wiltz, Gross, Abel, and Haya actions. The Florida and Virginia actions were

transferred by the JPML to the MDL; the PSC filed the Louisiana omnibus complaint directly

into the MDL. It is undisputed that the allegations and Plaintiffs named in the Amoin complaints

are identical. According to the PSC, these identical complaints were filed “out of an abundance

of caution,” because “there existed a colorable question regarding the application of the

jurisdictional tests known as the ‘stream-of commerce’ test and the ‘stream-of-commerce-plus’

test reflected in the plurality opinions in McIntyre and Asahi, as well as Justice Brennan’s

concurring opinion in Asahi.”



                                                4
        In April 2012, Taishan filed various motions, including motions to dismiss for lack of

personal jurisdiction. On June 29, 2012, over three years since the creation of this MDL and

after a year-and-a-half of personal jurisdiction discovery on Taishan, the Court presided over a

hearing on Taishan’s motions. The Court coordinated its hearing with the Honorable Joseph

Farina of the Florida state court, who had a similar motion involving Taishan’s challenge to

personal jurisdiction.

        On September 4, 2012, this Court issued a 142-page Order regarding Taishan’s motions

in Germano, Mitchell, Gross, and Wiltz, in which the Court denied the motions to dismiss and

held that it maintained personal jurisdiction over Taishan. In re Chinese-Manufactured Drywall

Prods. Liab. Litig., 894 F. Supp. 2d 819 (E.D. La. 2012). The Court also ruled that Taishan was

operating as the alter ego of TG and TTP. The Court certified an interlocutory appeal, and the

Fifth Circuit granted permission to appeal. In January and May of 2014, two different panels of

the Fifth Circuit affirmed this Court’s ruling and held that this Court maintained personal

jurisdiction over Taishan, TG, and TTP. In re Chinese-Manufactured Drywall Prods. Liab.

Litig., 753 F.3d 521 (5th Cir. 2014); In re Chinese-Manufactured Drywall Prods. Liab. Litig.,

742 F.3d 576 (5th Cir. 2014). The time for writ of certiorari passed, and the issue of personal

jurisdiction over Taishan became firmly and finally settled. Nevertheless, Taishan refused to

voluntarily participate in this suit.

        On June 20, 2014, the Court ordered Taishan to appear in open court on July 17, 2014 to

be examined as a judgment debtor. Taishan failed to appear for the July 17, 2014 Judgment

Debtor Examination, and the Court held Taishan in contempt, ordering that Taishan pay

$15,000.00 in attorneys’ fees to Plaintiffs’ counsel and $40,000.00 as a penalty for contempt;

Taishan and any of its affiliates or subsidiaries be enjoined from conducting any business in the
                                               5
United States until or unless it participates in this judicial process; and if Taishan violates the

injunction, it must pay a further penalty of twenty-five percent of the profits earned by the

Company or its affiliate who violate the Order for the year of the violation.

        On July 23, 2014, the PSC filed their Omnibus Motion for Class Certification pursuant

to Rule 23(b)(3). Taishan did not appear and, on September 26, 2014, this Court certified a class

of all owners of real properties in the United States, who are named Plaintiffs on the complaints

in Amorin, Germano, Gross, and/or Wiltz (i.e., not an absent class member), asserting claims for

remediated damages arising from, or otherwise related to Chinese Drywall manufactured, sold,

distributed, supplied, marketed, inspected, imported or delivered by the Taishan Defendants. R.

Doc. 18028.

        Taishan finally entered an appearance with the Court in February 2015, and, to satisfy

the contempt, Taishan paid both the sum of $15,000.00 in attorneys’ fees to Plaintiffs’ counsel

and the contempt penalty of $40,000.00 in March 2015. On March 17, 2015, the Court ordered

Taishan and the BNBM and CNBM Entities to participate in expedited discovery related to “the

relationship between Taishan and BNBM/CNBM, including whether affiliate and/or alter ego

status exists.”

        On March 10, 2016, this Court granted CNBM Group’s motion to dismiss, finding it was

an “agent or instrumentality of a foreign state” within the meaning of the Foreign Sovereign

Immunities Act (“FSIA”), and therefore outside the jurisdiction of this Court under 28

U.S.C. § 1603(b). R. Doc. 20150. The Court determined the tortious activity exception did not

apply because the alleged tortious conduct did not occur within the United States under 28 U.S.C.

§ 1605(a)(5). Further, the Court found the commercial activity exception did not apply, as

CNBM Group did not directly manufacture, inspect, sell, or market drywall in the United States.
                                                6
Because the PSC failed to present evidence sufficient to overcome the presumption that CNBM

Group was entitled to independent status for purposes of the FSIA, the Court granted the motion

and dismissed CNBM Group from the present litigation.

       After concluding it lacked personal jurisdiction over CNBM Group, on April 21, 2017,

the Court issued a 100-page opinion related to jurisdictional challenges being raised with respect

to CNBM, BNBM Group, and BNBM. The Court found Taishan was an agent of BNBM under

Florida and Virginia law, such that Taishan’s contacts in Florida and Virginia are imputed to

BNBM. This Court further found that CNBM, BNBM Group, and BNBM were part of a single

business enterprise with Taishan under Louisiana law, such that Taishan’s contacts in Louisiana

may be imputed to them, and that the Court has jurisdiction over CNBM, BNBM Group, and

BNBM in relation to Plaintiffs’ claims based on Louisiana law. Also on April 21, 2017, the Court

issued its Findings of Fact and Conclusions of Law related to the June 9, 2015 damages hearing

and adopted the PSC’s damage calculations methodology related to remediation of properties.

       On May 22, 2017, Defendants filed a motion pursuant to 28 U.S.C. § 1292(b) to certify

an interlocutory appeal from this Court’s April 21, 2017 jurisdiction order. Because the Court

found the April 21, 2017 Order & Reasons involved a controlling question of law as to which

there was substantial ground for difference of opinion, and because the Court further found that

an interlocutory appeal might materially advance the ultimate termination of this MDL, on

August 4, 2017, the Court certified an interlocutory appeal to the Fifth Circuit pursuant to 28

U.S.C. § 1292(b).

       On August 1, 2017, Defendants filed a motion to dismiss for lack of personal jurisdiction

following the recent U.S. Supreme Court case of Bristol-Myers Squibb v. Superior Court of

California (“Bristol-Myers”), 137 S. Ct. 1773 (2017). Based on Bristol-Myers, Defendants
                                                7
contested this Court’s findings of personal jurisdiction, class certification, and agency

relationship. On August 14, 2017, Defendants filed a petition for permission to appeal pursuant

to 28 U.S.C. § 1292(b) in the Fifth Circuit, in which they argued Bristol-Myers impacted

questions raised on appeal. On August 24, 2017, this Court vacated its 28 U.S.C. § 1292(b)

certification order to avoid piecemeal litigations, noting its duty to address the effect of Bristol–

Myers on the jurisdictional issue before certifying the matter to the Fifth Circuit. Subsequently,

on November 30, 2017, the Court denied Defendants’ motion to dismiss, holding Bristol-Myers

did not change this Court’s jurisdictional findings and class certification.

       On January 2, 2018, the Court denied Defendants CNBM, BNBM Group, and BNBM’s

motion to vacate the default judgments against them. On March 5, 2018, the Court reinstated its

order certifying the interlocutory appeal of its April 21, 2017 order. This issue remains with the

Fifth Circuit.

 II.   PENDING MOTION

       On March 15, 2019, the PSC filed a motion seeking an order applying to the claims of

former owners the remediation damages formula adopted by the Court in its April 21, 2017

Findings of Fact & Conclusions of Law following the June 9, 2015 damages hearing. R. Doc.

22155. In its April 21, 2017 Order, the Court reaffirmed its finding in the Germano litigation

that, “remediating a Chinese drywall property requires complete remediation and cleaning.” In

re Chinese-Manufactured Drywall Prods. Liab. Litig., MDL No. 09-2047, 2017 WL 1421627,

at *6 (Apr. 21, 2017). The Court ultimately concluded that the total remediation “damages

awarded [would] be calculated by multiplying the under air square footage of the affected

properties . . . by $105.9110 as adjusted by the RS Means location factor.” Id. at *24. Notably,

the Court’s findings at that time related to current property owners.
                                                 8
         In moving the Court to extend the April 21, 2017 damages finding to former property

owners, the PSC points out that these Plaintiffs were current owners when they sustained the

damage and when they filed suit in this case. R. Doc. 22155 at 2. Moreover, the PSC contends,

many Plaintiffs have since been forced to sell their properties during the decade-long, protracted

Chinese Drywall proceedings because of Defendants’ dilatory litigation tactics. Id. Accordingly,

the PSC argues, any Plaintiff who was a current owner when suit was brought and when the first

defaults were entered against Taishan in 2009 should be considered a current owner for purposes

of calculating damages in these default proceedings. Id. at 3.

         In support of their position, the PSC points to the Court’s Rule 55(b)(2) proceeding in

which the Court awarded Plaintiffs Deborah and William Morgan remediation damages, among

other damages, despite their having declared bankruptcy. Id. at 7. The PSC contends that, their

home having been foreclosed on, the Morgans were essentially former owners. Id. The PSC

further notes that, in Germano, this Court entered judgment for both current owners and former

owners based on the same formulaic methodology to calculate remediation damages. See R. Doc.

18725.

         In opposition, Defendants argue the make-whole analysis for current owners, who can

use the estimated repair costs to restore their properties, is much different than the analysis

needed for former owners, who no longer have property to repair. R. Doc. 22212 at 1. Defendants

aver the June 9, 2015 damages hearing was properly limited to current owners only, because the

type of damages suffered differ as to prior owners. Id. at 2. Defendants submit, “Were the

measure of damages the same for current and former owners, there would have been no reason

to segregate and delay the damages calculation for the second group.” Id. Because former owners



                                                9
can no longer repair the property, Defendants argue the formula for damages designed to

estimate repair costs cannot be applied equally as to them.

III.   ANALYSIS

       As an initial matter, the Court begins its analysis by noting the differences in the group

of Plaintiffs this order relates to. First, the Court finds no difficulty in extending the remediation

damages calculation to the subgroup of former owners who remediated their properties prior to

relinquishing ownership of their homes. These Plaintiffs unquestionably are entitled to recoup

remediation damages. See Md. Cas. Co. v. Rittiner, 133 So. 2d 172, 175 (La. 4 Cir. 1961) (“Had

Plaintiff’s insured elected to repair the structure, there could be no question of Defendants'

obligation to pay for the reasonable cost of repairs.”). Thus, the issue before the Court is whether

to extend the remediation damages calculation to prior owners who were owners at the time the

damage was sustained and at the time suit was filed, but who did not remediate their properties

prior to losing possession thereof.

       In Eagle Pipe, the Louisiana Supreme Court held that a subsequent owner of real property

has no right to sue a tortfeasor for damage previously inflicted absent an assignment or

subrogation of the prior owner’s personal right to sue for that damage. 2010-2267 (La. 10/25/11),

79 So. 3d 246, 275. Thus, a former owner maintains the right to sue the tortfeasor, even after she

or he no longer owns the property in question. Id.; see also See Catahoula Lake Invests., LLC v.

Hunt Oil Co., 2017-649 (La. App. 3 Cir. 1/10/18), 237 So. 3d 585, 587.

       When a former owner sues a tortfeasor for damages, Louisiana law allows the former

owner to recover from the tortfeasor damages resulting from diminution in value of their home.

Md. Cas. Co., 133 So. 2d at 175 (“[S]ince the insured sold the damaged structure, he could not

expect to recover from Defendants any more than the difference between the value before the
                                                 10
fire and the amount received for it in its damaged condition.”); see also Church of Archdiocese

of New Orleans v. La. Gas Serv. Co., 618 So. 2d 874, 879 (La. 1993) (“In assessing damage to

property, generally, courts have considered the cost of restoration as the proper measure of

damage where the thing damaged can be adequately repaired.” (quoting Coleman v. Victor, 326

So. 2d 344, 346–47 (La. 1976)). “If the damaged property cannot be adequately repaired,” such

as in the case of a prior owner, “the judicial objective of restoring the claimant to his position

immediately prior to damage may be achieved by awarding him the difference in the value of

the property before the damage occurred and just afterwards.” Coon v. Placid Oil Co., 493 So.

2d 1236, 1240 (La. Ct. App. 1986).

       In this case, pursuant to the subsequent purchaser rule, absent evidence that the former

owners assigned their personal right to sue Defendants for the damages sustained to their home,

these former owners maintain the same right to sue Defendants for damages as the current

owners. Because the Court’s damage calculation is based on the cost of remediation, however,

and former owners cannot remediate their homes, former and current owners do not stand in the

same position with respect to proving the actual damages they incurred.

       Although these former owners are not in a position to remediate their homes, that does

not end the Court’s analysis as to the utility of the remediation damage formula. Rather, the

Court must consider how to properly calculate diminution in value of the properties in question.

Had Defendants not chosen a course of “delay, delay, delay,” which in many cases caused the

property owners to lose their property and become former owners, the process of ascertaining

the fair market value of a house before the defected drywall was installed and its value thereafter

might not have been a difficult one. But the reality is that these injuries were sustained more

than ten years ago to homes sold or foreclosed upon many years ago. Calculating the diminution
                                                11
in value of the homes at issue many years after the fact presents a Herculean task made so as a

consequence of Defendants’ actions.

       In the face of such a difficult task, district courts are encouraged to “devise imaginative

solutions to problems created by the presence in a class action of individual damages issues.”

Pella Corp. v. Saltzman, 606 F.3d 391, 391 (7th Cir. 2014). During oral argument on the instant

motion, all parties agreed the remediation damages calculation is relevant to the issue of the

former owners’ diminution damages. This is with good reason. In this case, the remediation

damages calculation is based on the Court’s finding that the effected properties must be totally

remediated, meaning the structure must be gutted and all wiring must be removed and replaced.

Effectively, the homes in question must be rebuilt from the studs up. As the Court noted in

Germano, “If the [remediation] repairs are made properly there may be no diminution in value

or at least it may be minimal.” In re Chinese Manufactured Drywall Prods., 706 F. Supp. 2d at

689.

       Because remediating the home prior to sale or foreclosure likely would have restored the

home’s value, the cost of remediating that property informs the Court’s analysis of its diminution

damages. Thus, with respect to homes that were sold without first being remediated, the Court

concludes the remediation damages calculation shall serve as a rebuttable presumption of a prior

owner’s diminution damages. See cf. Eagle Pipe at 285 (“The jurisprudence recognizes that the

purchaser, who receives the benefit of the diminution in value, suffers no loss and, therefore, no

damage.”); Restatement (Second) of Torts § 929 (1979) (providing that damages for injury to

real property include compensation for loss of use of the property and other consequential

injuries in addition to any permanent property damage, whether measured by restoration or

market value).
                                               12
IV.    CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that the Plaintiffs’ Steering Committee’s Motion for an Order

Applying the Remediation Damages Formula Adopted by the Findings of Fact & Conclusions

of Law Related to the June 9, 2015 Damages Hearing to the Claims of Former Owners of

Affected Properties, R. Doc. 22155, be GRANTED in part and DENIED in part. To the extent

the PSC moves to extend the remediation damages calculation to former owners who remediated

their homes prior to relinquishing ownership of the property, the motion is GRANTED. For the

former owners who did not remediate their homes prior to relinquishing ownership of the

property, the motion is DENIED in part and GRANTED in part, in that the Court concludes the

remediation damage formula for these owners, when introduced into evidence, creates a

rebuttable presumption of their diminution damage calculation.



       New Orleans, Louisiana on this 3rd day of May, 2019.

                                               _________________________
                                                      Eldon E. Fallon
                                                 U.S. District Court Judge




                                             13
